Title: To George Washington from John Hancock, 14 July 1777
From: Hancock, John
To: Washington, George



Sir,
Philada July 14th 1777.

You will perceive from the enclosed Resolve that there are at present about fourteen Hundred Men at Philada and Billingsport who are ready to march, and wait only for your Orders.
The Congress have recommended it to the State of New York and to the Eastern States, to send such Reinforcements of their Militia to your Assistance and also to the Assistance of Genl Schuyler as may, from Time to Time be requested; and I have accordingly addressed them on the Subject.
P.S. 6 O’Clock P.M. Since writing the foregoing, your Favour of the 12th Inst. came to Hand, and Congress have issued Orders to Genl Nash to march immediately to Head Quarters with all the Carolina and Virginia Troops under his Command. Similar Orders have likewise been issued to Colo. Proctor to march with his Regiment of Artillery which was raised for the State of Pennsylvania, but has been since taken into Continental Service. I have the Honour to be, with the greatest Respect Sir Your most obed. & very hble Servt

John Hancock Presidt


A Comme of Congress are Sent to Head Quarters to Consult respectg the Commissary’s Departmt.

